Citation Nr: 0912215	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for prostate cancer. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with adenocarcinoma of the 
prostate in June 2002 and underwent a radical retropubic 
prostatectomy in August 2002.  

2.  The Veteran states that while stationed in Taiwan, he was 
sent on verbal orders to Vietnam for temporary duty in 
January or February 1963 for approximately six to eight weeks 
to work on radio equipment.

3.  The Veteran's personnel records confirm that his duties 
during this period were as a radio relay equipment repairmen, 
and show that he returned from isolated duty at "Site 
Location #5" on January 16, 1963.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
prostate cancer is presumed to have been incurred due to 
herbicide exposure in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed prostate cancer as 
a result of exposure to Agent Orange during active service.  
He states that this exposure occurred when he was sent from 
Taiwan to Vietnam on temporary duty in January or February 
1963.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A Veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975 is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran has submitted private medical 
records that show he was diagnosed with adenocarcinoma of the 
prostate in June 2002 and underwent a radical retropubic 
prostatectomy in August 2002.  This establishes that he has a 
current diagnosis of prostate cancer.  

Therefore, as the Veteran contends that his prostate cancer 
is the result of herbicide exposure during service in 
Vietnam, as all Veterans who served in Vietnam are presumed 
to have been exposed to herbicide, and as a Veteran who has 
prostate cancer and was exposed to herbicide in Vietnam is 
presumed to have developed this disability as a result of the 
exposure, the success of his claim is dependent on showing 
that he had service in Vietnam.

The Veteran asserts through his notice of disagreement, his 
substantive appeal, and through other written statements 
submitted at the request of VA that he had temporary duty in 
Vietnam.  He notes that he was assigned to the 2165th 
Communications Squadron and stationed in Taiwan from August 
1962 to November 1963.  The Veteran says that he was given 
verbal orders by his colonel in either January or February 
1963 to go to Vietnam.  These orders were issued only one or 
two days before he departed.  The Veteran's statements have 
indicated that his stay was from one month to eight weeks.  
He does not remember the name of the village where he worked 
but recalls that it was in a wooded area.  While he was in 
Vietnam, he worked with the Army on radio transmitters.  He 
states that he had a top secret clearance and was never given 
any written orders or documents.  

The Veteran's personnel records confirm that he was assigned 
to the 2165th Communications Squadron in Taipei, Taiwan in 
August 1962.  He remained with this unit as of March 1963.  
His duty title was a ground radio relay equipment repairman.  
The records reflect that he had returned to the United States 
by early January 1964.  

The records include a copy of the Veteran's performance 
report for the period ending June 1963.  This report notes 
that he had returned from "....isolated duty at Site Location 
#5, 16 Jan 63, where he was the only CRC Maint man assigned."  

The RO contacted the U.S. Armed Service Center for Unit 
Records Research (CURR) and requested assistance in verifying 
the Veteran's temporary duty in Vietnam.  The name of the 
Veteran's unit in Taiwan, the dates of his service there, and 
the particulars of his claimed duty in Vietnam were forwarded 
to CURR, as was the information from the Veteran's 
performance evaluation that noted his isolated duty at Site 
Location #5 in January 1963.  However, CURR replied in 
November 2007 that they were unable to document or verify 
that the Veteran had served in Vietnam.  The available unit 
histories did not mention the departure or arrival of 
individual unit members or aircraft flight paths.  

Morning reports for the Veteran's unit were requested.  The 
Veteran was mentioned on only two occasions, in August 1962 
and in April 1963.  

After careful consideration of the Veteran's contentions and 
the available personnel records, the Board finds that the 
evidence both for and against the Veteran having service in 
Vietnam is evenly balanced, and that all reasonable doubt 
must be resolved in his favor.  

The Veteran has consistently stated that he had temporary 
duty in Vietnam for one to two months, that this occurred in 
either January 1963 or February 1963, that he went to service 
radio equipment, and that he went on short notice verbal 
orders from his colonel.  None of this can be confirmed by 
his personnel records, and CURR has noted that the movement 
of individual unit members was not contained in the unit 
histories.  

However, the Veteran's personnel records do confirm that he 
served in Taiwan during the relevant time period, and that 
his duty title was a ground radio relay equipment repairman.  
More importantly, the Veteran's performance appraisal for 
this period notes that he returned from isolated duty at Site 
Location #5 on January 16, 1963, where he had performed 
maintenance work.  The report is consistent with the 
Veteran's contentions, and it would be quite a coincidence if 
the Veteran performed isolated duty at some other undisclosed 
location during the same period in which he claims he was 
sent to Vietnam.  Moreover, the Board further notes that at 
this early stage of the Vietnam conflict, there were 
relatively few personnel stationed on a full time basis in 
Vietnam, and temporary duty based on verbal orders would seem 
to be consistent with the nature of the conflict at that 
time.  Finally, it appears that this information was received 
by the VA after appellant reported his history.  Therefore, 
when all reasonable doubt is resolved in favor of the 
Veteran, the Board finds that he had service in Vietnam.  
38 U.S.C.A. § 5107(b). 

As the evidence reasonably supports a finding that the 
Veteran had service in Vietnam, and as the evidence confirms 
a current diagnosis of prostate cancer, the prostate cancer 
is presumed to have been incurred due to herbicide exposure 
in service, and entitlement to service connection is 
established.  38 C.F.R. §§ 3.307, 3.309.  






ORDER

Entitlement to service connection for prostate cancer is 
granted.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


